                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-20706-GAYLES

JANE DOE, individually and as mother
and legal guardian of JANET DOE, a
minor,
                     Plaintiffs,

               v.

MIAMI DADE COUNTY SCHOOL
BOARD,
                  Defendant.
____________________________________/


                                            ORDER

       THIS CAUSE comes before the Court on Defendant Miami-Dade County School Board’s

(“MDCSB”) Amended Motion to Dismiss Plaintiffs’ Complaint [ECF No. 11]. The Court has

carefully considered the parties’ briefs, the Complaint and the exhibits attached thereto, and the

applicable law and is otherwise fully advised in the premises. For the reasons that follow, the

Defendant’s Amended Motion to Dismiss is granted in part and denied in part.

I.     BACKGROUND

       According to the allegations in the Complaint, Janet Doe was sexually assaulted by another

student while attending Lawton Chiles Middle School—a public school under the purview of

Defendant MDCSB. [ECF No. 1-1].

       On January 26, 2018, Jane Doe filed the Complaint in the Circuit Court of the Eleventh

Judicial Circuit in and for Miami-Dade County, Florida, alleging four counts against Defendant

MDCSB: (1) violations of 42 U.S.C. §1983, based on a policy of lax investigation and a failure

to train and supervise; (2) common law negligence; (3) common law negligent supervision; and

(4) common law loss of filial consortium. On February 22, 2018, Defendant MDCSB removed
this action pursuant to 42 U.S.C. §1441. On February 26, 2018, Plaintiffs moved to remand this

action to state court. [ECF No. 5]. The Court denied the motion by Endorsed Order on April 6,

2018, finding that this Court may properly exercise supplemental jurisdiction over the state law

claims because they arise under a common nucleus of operative facts with the federal claim.

[ECF No. 14]; see also, Mines v. Barber, 610 Fed. App’x 838, 841 (11th Cir. 2015). Defendant

filed the instant motion to dismiss on March 16, 2018, arguing that Plaintiffs have failed to state

a claim upon which relief can be granted. Plaintiffs oppose the motion.

II.    LEGAL STANDARD

       To survive a motion to dismiss brought pursuant to Federal Rule of Civil Procedure 12(b)(6),

a claim “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face,’” meaning that it must contain “factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While

a court must accept well-pleaded factual allegations as true, “conclusory allegations . . . are not

entitled to an assumption of truth—legal conclusions must be supported by factual allegations.”

Randall v. Scott, 610 F.3d 701, 709-10 (11th Cir. 2010). “[T]he pleadings are construed broadly,”

Levine v. World Fin. Network Nat’l Bank, 437 F.3d 1118, 1120 (11th Cir. 2006), and the

allegations in the complaint are viewed in the light most favorable to the plaintiff, Bishop v. Ross

Earle & Bonan, P.A., 817 F.3d 1268, 1270 (11th Cir. 2016). At bottom, the question is not

whether the claimant “will ultimately prevail . . . but whether his complaint [is] sufficient to

cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521, 530 (2011).




                                                  2
III.      DISCUSSION

       A. Count I: Violations under 42 U.S.C. § 1983

          In order to state a claim arising under 42 U.S.C. § 1983, the Plaintiffs must allege and

identify a specific official policy that caused their injuries. Grech v. Clayton County, 335 F.3d 1326,

1329 (11th Cir. 2003). Plaintiffs may show such a policy by either specifically identifying an

officially promulgated policy or by specifically identifying an unofficial custom which in turn may

be shown through the repeated acts of the final policymaker. Id. Under either method, the inquiry

necessarily requires a plaintiff to show that the government entity has authority and responsibility

over the governmental function at issue and to identify those officials who speak with final authority

for the county concerning the act alleged to have caused the particular constitutional violation at

issue. Id. (emphasis added). Plaintiffs have failed to do so in this Complaint.

          Plaintiffs’ Complaint does not sufficiently allege either an officially promulgated policy or an

unofficial custom as shown by repeated acts of the final policy maker. Defendant correctly points out

that at best, “Plaintiffs allegations of custom or practice are limited to one isolated incident.” [ECF

No. 11] at 5. Plaintiff cites to no other incidents—other than the one involving Janet Doe—that

would indicate repeated acts as required to show an unofficial policy. Plaintiff argues that paragraphs

13-14 of the Complaint contain the appropriate allegations. The Court finds, however, that these are

conclusory allegations for which no factual support is provided.

          Lastly, Plaintiffs attempt to assert a claim against Defendant MDCSB under 42 U.S.C. §

1983 for failure to train and/or to supervise its employees. Proof of this claim requires a plaintiff to

establish the defendant knew of a particular need to train and/or supervise in a particular area and that

the defendant made the deliberate or conscious choice to not take any action. Gold v. City of Miami,

151 F.3d 1346, 1350 (11th Cir. 1998) (quoting City of Canton, Ohio v. Geraldine Harris, et al., 489

U.S. 378, 388-99, 109 S. Ct. 1197 (1989)). Here, Plaintiffs do not properly allege that the Defendant


                                                     3
knew of a particular need to supervise and that it deliberately chose not to do so. Plaintiffs cite to

paragraphs 15-22 of the Complaint. However, Plaintiffs’ conclusory allegations, that the Defendant’s

training practices were inadequate, are not sufficient to state a claim under § 1983. Thus, Defendant’s

Motion with respect to Count I is granted and this Count is properly dismissed without prejudice.

    B. Counts II and III: Common Law Negligence and Common Law Negligent Supervision

    Defendant’s sole argument as to Counts II and III is that Plaintiffs did not allege that all

conditions precedent were met before instituting the action. The Court finds this argument without

merit. Paragraph 10 of the Complaint clearly states

        [a]ll conditions precedent to bringing the claims in this lawsuit have been satisfied
        and/or waived. On or about April 7, 2017, Plaintiffs served a letter pursuant to
        §768.28, Florida Statues, to School Board of Miami-Dade County, formally advising
        the School Board as to Plaintiff’s [sic] negligence claim arising from the sexual
        assault described in the lawsuit. The School Board of Miami-Dade County
        subsequently waived the statutory waiting period for Plaintiff [sic] to assert a
        negligence claim against School Board of Miami-Dade County.

[ECF No. 1-1] at ¶ 10.

    Additionally, Plaintiffs attached a notice letter in their response in opposition to the Defendant’s

Motion. [ECF No. 15-1]. The Court may properly consider documents attached to a motion to

dismiss or its response if they are “(1) central to the plaintiff[s’] claim; and (2) undisputed.” Horsley

v. Feldt, 305 F.3d 1125, 1134 (11th Cir. 2002). This document is central to the Plaintiffs’ claims as it

directly involves whether they satisfied all conditions precedent before instituting this action. Further,

it is “undisputed” as Defendant does not challenge the authenticity of the letter. Id. Thus, Defendant’s

Motion with respect to Counts II and III is denied.

    C. Count IV: Loss of Filial Consortium

    “[A] parent of a negligently injured child has a right to recover for the permanent loss of filial

consortium suffered as a result of a significant injury resulting in the child’s permanent total

disability.” U.S. v. Dempsey, 635 So. 2d 961 (Fla. 1994). Plaintiffs agree that they have not plead


                                                    4
that the child’s injuries were “significant” nor resulting in “permanent and total disability.” [ECF

No. 15] at ¶¶ 34-35. Therefore, Defendant’s Motion with respect to this Count is granted and Count

IV is dismissed without prejudice.

IV.    CONCLUSION

       Based on the foregoing, it is ORDERED AND ADJUDGED that the Defendant’s

Amended Motion to Dismiss [ECF No. 11] is GRANTED IN PART AND DENIED IN PART.

Counts I and IV of the Plaintiffs’ Complaint [ECF No. 1-1] are DISMISSED WITHOUT

PREJUDICE. Defendant’s Motion with respect to Counts II and III is DENIED. Plaintiffs may

file an amended complaint on or before January 7, 2019.

       All pending motions are DENIED AS MOOT.

       DONE AND ORDERED in Chambers at Miami, Florida, this 7th day of December, 2018.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                 5
